Citation Nr: 0905888	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-36 630	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for osteoarthritis of the left hand with decreased range of 
motion.    

2. Entitlement to an initial rating higher than 10 percent 
for osteoarthritis of the right hand with decreased range of 
motion.  

3. Entitlement to an initial rating higher than 10 percent 
for recurrent urinary tract infections.  

4. Entitlement to an initial rating higher than 10 percent 
for gastroesophageal reflux disease.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1980 to September 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1. From the effective date of service connection, the 
osteoarthritis of the left hand is manifested by pain and 
decreased range of motion without ankylosis or a gap of more 
than two inches between the thumb pad and the fingers.  

2. From the effective date of service connection, the 
osteoarthritis of the right hand is manifested by pain and 
decreased range of motion without ankylosis or a gap of more 
than two inches between the thumb pad and the fingers.    

3. From the effective date of service connection, the 
recurrent urinary tract infection condition is asymptomatic.  

4. From the effective date of service connection, 
gastroesophageal reflux disease is manifested by heartburn 
and epigastric pain without evidence of substernal or arm or 
shoulder pain or evidence of considerable impairment of 
health.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent 
for osteoarthritis of the left hand with decreased range of 
motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 5003, 5220, 
5221, 5222, 5223, 5224, 5225, 5226, 5228, 5229 (2008).  

2. The criteria for an initial rating higher than 10 percent 
for osteoarthritis of the right hand with decreased range of 
motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 5003, 5220, 
5221, 5222, 5223, 5224, 5225, 5226, 5228, 5229 (2008).  

3. The criteria for an initial rating higher than 10 percent 
for recurrent urinary tract infections have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 
4.115a, 4.115b, Diagnostic Code 7512 (2008).  

4. The criteria for an initial rating higher than 10 percent 
for gastroesophageal reflux disease have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 
4.114, Diagnostic Code 7346 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Veteran filed her VA claim under VA's Benefits at 
Discharge Program, a joint initiative of VA and the 
Department of Defense (DOD), to help transitional military 
personnel receive VA disability benefits prior to separation 
from active military service.  

The RO provided pre-adjudication VCAA notice by letter, dated 
before March 2005.  The Veteran was notified of the evidence 
needed to substantiate underlying claims of service 
connection.  Where, as here, service connection has been 
granted and the initial ratings have been assigned, the 
claims of service connection have been more than 
substantiated, the claims have been proven, thereby rendering 
38 U.S.C.A. §5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once the claims of service connection have been 
substantiated, the filing of a notice of disagreement with 
the RO's decision, rating the disabilities, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claims for initial higher 
ratings.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 
Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 
128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was afforded the 
opportunity for a personal hearing, but she declined a 
hearing.  The RO has obtained the service treatment records 
and VA records.  The Veteran has not identified any 
additional evidence for the RO to obtain on her behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The Veteran was afforded pre-discharge VA examinations in 
November 2003 and May 2005, specifically to evaluate the 
nature and severity of the disabilities at issue.  The 
Veteran was also scheduled for VA examinations in November 
2007 to determine the current severity of the appealed 
conditions, but she did not appear for the examinations.  It 
is noted that in an RO letter of October 2007, she was 
notified of the consequences of failing to report for an 
examination.  In a March 2008 supplemental statement of the 
case, she was further informed that evidence expected from 
the examination could therefore not be considered.  The 
Veteran has not responded or explained in any way the reason 
for her failure to report to the examinations.  The duty to 
assist a claimant is not a one-way street, and in this case 
the Veteran has failed to cooperate to the full extent in the 
development of her claims.  Olsen v. Principi, 3 Vet. App. 
480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The pertinent evidence in the file consists of service 
treatment records, VA outpatient records, private treatment 
records, and pre-discharge VA examinations in November 2003 
and May 2005.  

Osteoarthritis of the Hands

Osteoarthritis of the hands with decreased range of motion 
has been evaluated as 10 percent disabling for each hand, 
from the effective date of service connection in October 2005 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  

When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Ratings ranging from 10 percent to 50 percent on a major, or 
dominant, extremity, and from 10 percent to 40 percent on a 
minor, or nondominant, extremity, are warranted for favorable 
ankylosis of multiple digits (two to five digits) of one 
hand.  38 C.F.R. § 4.71a, Diagnostic Codes 5220-5223.  

For a major or minor thumb, a 10 percent rating is warranted 
for favorable ankylosis, and a 20 percent rating is warranted 
for unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5224.  A 10 percent rating is warranted for favorable 
ankylosis of a major or minor index finger, and a 10 percent 
rating is warranted for favorable ankylosis of a major or 
minor long finger.  38 C.F.R. § 4.71a, Diagnostic Codes 5225 
and 5226.  The Note to Diagnostic Codes 5224-5226 provides 
that it should be considered whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function.  

Further, limitation of motion of a major or minor thumb with 
a gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers, warrants a 10 percent rating; limitation of motion 
of a major or minor thumb with a gap of more than two inches 
(5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  

Limitation of motion of a major or minor index or long finger 
with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or with 
extension limited by more than 30 degrees, warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for 
consideration.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Service treatment records show that beginning in 2002 the 
Veteran complained of pain and swelling in the hands.  In 
2003, the diagnosis of osteoarthritis was made.  On a 
November 2003 military separation physical examination, the 
Veteran reported swollen and deformed finger joints.  On 
examination, Heberden nodes were noted in various finger 
joints of both hands, and there was decreased range of motion 
of the fingers of both hands.  

The diagnosis was osteoarthritis of the hands.  Similar 
complaints and findings were noted on another military 
separation physical examination in May 2005.  At that time, 
an examiner noted distal interphalangeal joint deformities of 
the left index finger and of the second, third, and fourth 
fingers of the right hand.  

At the time of pre-discharge VA examinations in November 2003 
and May 2005, the Veteran reported bilateral hand pain 
beginning in 2002.  She currently treated it with Feldene and 
Tylenol.  She stated that her condition affected her daily 
activity and occupation because it made it difficult to open 
jars and grip items.  The Veteran was right-hand dominant.  
On examination, there was tenderness to palpation in the 
hands and fingers.  X-rays showed degenerative changes of 
both hands, most prominent in all but the fourth digit on the 
left and right hands.  

Of the left hand and fingers, there was a 20 degree radial 
deviation of the distal phalanx of the index finger.  There 
was a Heberden node on the little finger.  Range of motion at 
the distal interphalangeal joints was 60 degrees at the index 
finger, 70 degrees at the middle finger, 76 degrees at the 
ring finger, 105 degrees at the little finger, and 70 degrees 
at the thumb.  Range of motion at the proximal 
interphalangeal joints was 100 degrees at the index finger, 
106 degrees at the middle finger, 101 degrees at the ring 
finger, and 105 degrees at the little finger.  Range of 
motion at the metacarpophalangeal joints was 85 degrees at 
the index finger, 92 degrees at the middle finger, 86 degrees 
at the ring finger, 90 degrees at the little finger, and 75 
degrees at the thumb.  

Of the right hand and fingers, there were Heberden nodes on 
the proximal interphalangeal joints of the little, middle, 
and index fingers and on the distal interphalangeal joints of 
the thumb.  Range of motion at the distal interphalangeal 
joints was 45 degrees at the index finger, 55 degrees at the 
middle finger, 50 degrees at the ring finger, 55 degrees at 
the little finger, and 60 degrees at the thumb.  

Range of motion at the proximal interphalangeal joints was 88 
degrees at the index finger, 90 degrees at the middle finger, 
101 degrees at the ring finger, and 88 degrees at the little 
finger.  Range of motion at the metacarpophalangeal joints 
was 88 degrees at the index finger, 93 degrees at the middle 
finger, 86 degrees at the ring finger, 90 degrees at the 
little finger, and 80 degrees at the thumb.  

The examination diagnoses were osteoarthritis of the left and 
right hands with decreased range of motion of the fingers.  

The Veteran was discharged from service in September 2005.  
Prescription records and VA outpatient records dated in 2006 
and 2007 show that the Veteran took Etodolac for joint pain.  
A private treatment record dated in November 2007 indicates a 
complaint of hand and finger pain.  The diagnosis was 
degenerative joint disease and Celebrex was prescribed.  

A review of the records in the file, which provide specific 
measurements regarding finger range of motion, indicate that 
each of the digits of both hands have flexion to at least 50 
degrees, with most much greater, at the metacarpophalangeal 
joints, proximal interphalangeal joints, and distal 
interphalangeal joints.  In short, none of the digits on both 
hands are ankylosed (fixed in one position).  Further, there 
is no objective evidence that the limitation of motion of 
individual digits such as the thumb approximate the criteria 
under Codes 5228 or 5229 for a higher rating.  For example, 
with regard to thumb limitation of motion, there is no 
evidence of a gap of more than two inches between the left or 
right thumb pad and the respective fingers on each hand.  

Additionally, there was no evidence provided of additional 
limitation of motion due to pain or repetitive use.  Thus, 
there is no credible objective evidence to show additional 
functional limitation to the extent that under Codes 5220-
5229, the fingers would warrant a higher rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In applying the relevant rating criteria, the Veteran's 
fingers are not so limited in motion that she meets the 
requirements for a higher rating under the applicable 
Diagnostic Codes.  Under Diagnostic Code 5003, ratings based 
on X-rays will not be combined with ratings based on 
limitation of motion.  In this case, the criteria for higher 
ratings are not met under the limitation-of-motion Diagnostic 
Codes, as discussed above.  The Veteran is currently 
evaluated based on her X-ray findings of osteoarthritis in 
the fingers of each hand with each hand rated 10 percent 
disabling because each hand represents an affected group of 
minor joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For the purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal, metacarpal, and carpal 
joints of an upper extremity are considered a group of minor 
joints.  38 C.F.R. § 4.45.  A higher rating, or 20 percent, 
under Diagnostic Code 5003 is not in order unless there are 
two or more minor joint groups with occasional incapacitating 
exacerbations.  Such has not been shown by the evidence in 
this case.  

Based on the foregoing evidence, although the Veteran's 
osteoarthritis condition in the fingers of both hands is 
controlled with pain medication, neither pre-discharge VA 
examination findings nor any post-service outpatient records 
in the file demonstrate in an objective manner that she meets 
the criteria for a higher rating under Diagnostic Code 5003 
or any other applicable rating code.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for osteoarthritis of the hands 
over the period of time since service connection became 
effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board concludes that from the effective date of service 
connection in October 2005, the findings for the next higher 
rating have not been shown with regard to either hand. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

Urinary Tract Infections

Recurrent urinary tract infections are rated by analogy as 10 
percent disabling under 38 C.F.R. § 4.114b, Diagnostic Code 
7512, for chronic cystitis, infectious and noninfectious, 
effective from the date that service connection was 
established in October 2005.  38 C.F.R. § 4.20 (where the 
particular disability for which the veteran has been service 
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical location and symptomatology 
are closely analogous).  



Under Diagnostic Code 7512, which is rated as voiding 
dysfunction, the criteria for the next higher rating is the 
requirement for the wearing of absorbent materials which must 
be changed less than two times per day (20 percent); daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night (20 percent); urinary 
retention requiring intermittent or continuous 
catheterization (30 percent); or recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management (30 percent).  38 C.F.R. § 4.114a.  

Service treatment records show on periodic physical 
examinations that the Veteran reported frequent or painful 
urination and that she had a history of recurrent urinary 
tract infections, which were initially noted in 1981.  The 
Veteran also complained of urinary incontinence at various 
times, particularly while running, and the assessment was 
stress incontinence.  On a November 2003 military separation 
physical examination, the Veteran reported frequent or 
painful urination.  An examiner noted that the infections 
were treated with antibiotics and cranberry juice.  On 
another military separation physical examination in May 2005, 
the Veteran reported that she needed to urinate twice per 
hour.  An examiner noted that a diagnosis of stress 
incontinence was made in 1988 and that it was still a 
problem.  

At the time of pre-discharge VA examinations in November 2003 
and May 2005, the Veteran reported that she had developed 
urinary tract infections in 1981 after pregnancy, and that 
she currently experienced infections approximately three 
times per year, which she treated with antibiotics.  The 
symptoms reportedly lasted three to four days.  The diagnosis 
was recurrent urinary tract infections.  

The Veteran was discharged from service in September 2005.  
VA outpatient records show that in March 2006, the Veteran 
was seen as a new patient.  Among other things, she 
complained of frequent urination for several years.  Her past 
medical history indicated urinary incontinence.  The 
assessment was urinary incontinence and the Veteran was 
advised to practice Kegel exercises for the next six months 
(she would be referred to the genitourinary clinic if her 
problem persisted after that period).  

Thereafter, there was no indication that the incontinence 
problems persisted, that the incontinence was symptomatic of 
a urinary tract infection, or that she was treated for a 
urinary tract infection.  In short, her urinary tract 
infection condition has been asymptomatic.  

Based on the foregoing evidence, there is no demonstration 
that the Veteran needs to wear absorbent materials, that her 
daytime voiding interval is between one and two hours, that 
she awakens to void more than twice a night, that she has 
urinary retention requiring catheterization, that she has 
recurrent infections requiring drainage or frequent 
hospitalization, or that she has infections requiring 
continuous intensive management.  Thus, she has not met the 
criteria for a higher rating under Diagnostic Code 7512.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for osteoarthritis of the hands 
over the period of time since service connection became 
effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board concludes that from the effective date of service 
connection in October 2005 the findings for the next higher 
rating have not been shown. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

Gastroesophageal Reflux Disease

Gastroesophageal reflux disease is rated by analogy as 10 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7346, for hiatal hernia, effective from the date that service 
connection was established in October 2005.  38 C.F.R. § 4.20 
(where the particular disability for which the Veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous).  



Under Diagnostic Code 7346, the criteria for the next higher 
rating, 30 percent, is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  

Service treatment records show that on a November 2003 
military separation physical examination, the Veteran denied 
frequent indigestion or heartburn.  An examiner diagnosed 
gastroesophageal reflux disease.  On another military 
separation physical examination in May 2005, the Veteran 
reported that she had acid reflux/dyspepsia that occurred 
three nights per week.    The Veteran indicated that this 
condition happened when lying down and was relieved by 
antacids.  A diagnosis of gastroesophageal reflux disease was 
made.  

At the time of pre-discharge VA examinations in November 2003 
and May 2005, the Veteran reported chest pain, nausea, and 
excessive salivation after eating fried and spicy foods in 
1999, and the feeling of vomit in her throat, which had 
occurred about twice a week but now once a month, which she 
treated with over-the-counter.  The diagnosis was 
gastroesophageal reflux disease.  An upper gastrointestinal 
series performed in May 2005 showed mild to moderate 
recurrent gastroesophageal reflux. 

The Veteran was discharged from service in September 2005.  A 
private treatment record dated in November 2005 shows a 
complaint of heartburn.  She was diagnosed with 
gastroesophageal reflux disease and prescribed Aciphex.  VA 
outpatient records show that in March 2006 the Veteran 
complained of heartburn in the early morning and prior to 
going to bed.  The diagnosis was gastroesophageal reflux 
disease, and she was prescribed omeprazole.  A private 
treatment record dated in October 2007 indicates a complaint 
of acid reflux with epigastric burning pain.  She was 
diagnosed with gastroesophageal reflux disease and prescribed 
Nexium.  



While there is evidence of persistently recurrent heartburn 
or epigastric pain, it has not been associated with 
substernal chest or arm or shoulder pain, and there is no 
evidence that the condition is productive of considerable 
impairment of health, in order to meet the criteria for the 
next higher rating.  While the Veteran has esophageal reflux, 
the symptoms are not shown to warrant a 30 percent rating.

As the criteria for a 30 percent rating under Diagnostic Code 
7346 have not been demonstrated, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board concludes that, from the 
effective date of service connection in October 2005, 
clinical findings have shown that the Veteran met the 
criteria for a 10 percent rating, and no higher.  

ORDER

An initial rating higher than 10 percent for osteoarthritis 
of the left hand with decreased range of motion is denied.  

An initial rating higher than 10 percent for osteoarthritis 
of the right hand with decreased range of motion is denied.  

An initial rating higher than 10 percent for recurrent 
urinary tract infections is denied.  

An initial rating higher than 10 percent for gastroesophageal 
reflux disease is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


